


110 HR 2367 IH: Ensuring Access to Contraceptives Act

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2367
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Carnahan (for
			 himself, Ms. Lee,
			 Mr. Ryan of Ohio,
			 Mr. Crowley,
			 Mr. Moore of Kansas,
			 Ms. McCollum of Minnesota,
			 Mr. Shays,
			 Mr. Oberstar,
			 Mr. Michaud, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to authorize
		  assistance to provide contraceptives in developing countries in order to
		  prevent unintended pregnancies, abortions, and the transmission of sexually
		  transmitted infections, including HIV/AIDS.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Access to Contraceptives Act
			 of 2007.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)A
			 deepening crisis in developing countries with respect to the availability of
			 contraceptives needed for family planning, safe motherhood services, HIV/AIDS
			 prevention, and other vital reproductive health care threatens the health and
			 lives of millions of people.
				(2)In the next ten to
			 fifteen years, the largest-ever generation of young people will enter their
			 reproductive years. For example, the number of women of reproductive age is
			 projected to double in Nigeria in the next 25 years. This demographic shift,
			 combined with increased demand for modern methods of family planning, will
			 increase worldwide the number of people who desire to use contraception by 40
			 percent.
				(3)The gap between
			 the need for contraceptives and funding for such contraceptives is projected to
			 reach hundreds of millions of United States dollars annually by 2015.
				(4)According to
			 estimates based on national surveys, more than 200 million women in developing
			 countries wish to delay or end childbearing but do not have access to modern
			 contraceptives.
				(5)An estimated 40
			 percent of married couples in Haiti, 36 percent of married couples in Ethiopia,
			 and 32 percent of married couples in Pakistan do not have access to
			 contraceptives. In each of these countries, average birth rates among women are
			 two to three times average birth rates in the United States.
				(6)Access to family
			 planning and contraceptives is essential in reducing unintended pregnancies
			 and, as a result, reducing rates of abortion.
				(7)The provision of modern contraceptives to
			 the more than 200 million women in developing countries who desire such
			 contraceptives would avert approximately 52 million pregnancies each year, and
			 as a result, would prevent an estimated 23 million unplanned births, 22 million
			 induced abortions, 7 million spontaneous abortions, 1.4 million infant deaths,
			 142,000 pregnancy-related deaths, and 505,000 children from losing their
			 mothers.
				(8)In
			 January 2001, the White House reaffirmed President George W. Bush’s commitment
			 to United States family planning assistance efforts, stating that [the
			 President] knows that one of the best ways to prevent abortion is by providing
			 quality voluntary family planning services.
				(9)Experiences in a
			 number of countries in recent years indicate that when long-term, effective
			 family planning methods are available, abortion rates decline, sometimes
			 drastically. For example, between 1988 and 2001, the use of modern
			 contraceptives increased in Russia by 74 percent, while the abortion rate
			 declined by 61 percent. Similar experiences in Bangladesh, Bulgaria, Chile,
			 Estonia, Hungary, Latvia, and Romania have shown that increased use of
			 contraceptives is accompanied by a decline in abortion rates.
				(10)In addition to
			 reducing unintended pregnancies and abortions, condoms are a vital component in
			 limiting the spread of HIV/AIDS. Consequently, the HIV/AIDS pandemic is
			 contributing to an increased demand for reproductive health supplies.
				(11)The vast majority
			 of HIV infections are sexually transmitted and condoms are currently the only
			 contraceptive that can protect against this form of HIV transmission. Condoms
			 remain an important intervention in multisectoral approaches to HIV/AIDS
			 prevention, along with programs that promote abstinence and monogamy.
				(12)In sub-Saharan
			 Africa, where HIV prevalence rates can reach 40 percent of the adult population
			 and women constitute 60 percent of people living with HIV/AIDS, donors provide
			 an average of only 5.5 condoms per adult male annually.
				(13)Not only does
			 contraceptive use prevent unintended pregnancies among HIV-positive women, it
			 does so at a lower cost than the use of the nevirapine alone. In fact, adding
			 family planning services to Prevention of Mother to Child Transmission (PMTCT)
			 programs can achieve the same effect as increasing drug coverage but at a lower
			 cost. For the same cost, family planning services can avert nearly 30 percent
			 more HIV-positive births than antiretroviral drugs.
				(14)In addition to
			 reducing rates of abortion and HIV/AIDS, access to contraceptives and other
			 reproductive health care services saves the lives of mothers and children by
			 helping women avoid high risk pregnancies. An increase in the use of
			 contraceptives, which allow women to space the births of their children over
			 safe intervals, have been proven to reduce maternal and child mortality.
				(15)Complications
			 resulting from pregnancy and childbirth are the leading causes of death and
			 disability for women in developing countries, resulting in more than 500,000
			 deaths each year. Almost one-third of maternal deaths and illnesses related to
			 pregnancy could be avoided if women in developing countries had access to
			 modern, safe, and effective contraceptives and other reproductive health care
			 services.
				(16)Access to contraceptives and other
			 reproductive health care services are also needed to help ease growing
			 population pressures on cropland, freshwater, and other finite natural
			 resources. In many biologically rich areas, there is little or no access to the
			 health services that allow women and couples to space or limit births.
			 Consequently, the population in these ecologically sensitive areas is growing
			 nearly 40 percent faster than that of the world as a whole.
				(17)The shortfall in reproductive health care
			 services is chronic and growing. The cost of contraceptives needed for family
			 planning and condoms for HIV/AIDS prevention in developing countries is
			 projected to increase from $1.3 billion in 2005 to $1.8 billion in 2015. In
			 spite of this upward trend, donor support for contraceptives in 2005, $213
			 million, was only 16 percent of overall funding needs.
				(18)The consequences
			 of the shortfall in reproductive health care services are devastating. For
			 every shortfall of $1 million in funding for contraceptives, an estimated
			 360,000 additional unintended pregnancies, 150,000 additional induced
			 abortions, 800 additional maternal deaths, and 11,000 additional infant deaths
			 occur.
				(19)Although the
			 United States should be commended for its leadership role with respect to the
			 availability of reproductive health services in developing countries, United
			 States support for such services, including funding, has not kept pace with the
			 increase in demand for contraceptives, which has resulted from the large number
			 of youth entering reproductive age and the HIV/AIDS pandemic. Since 1995,
			 United States bilateral assistance for international family planning programs
			 has decreased by 41 percent (adjusted for inflation) despite an increase of
			 more than 275 million women of reproductive age worldwide.
				(20)In addition to
			 the shortfall in funding by the United States for reproductive health care
			 services, United States policy restrictions have reduced donations of
			 contraceptives for developing countries.
				(21)Widely shared
			 goals of reducing the need for abortion and reducing the spread of HIV/AIDS are
			 unlikely to be achieved when United States-donated contraceptives are subject
			 to policy restrictions, such as the Mexico City Policy, that limit access to
			 such contraceptives.
				(22)The Mexico City
			 Policy, which was reinstated in 2001, limits access to contraceptives by
			 prohibiting United States family planning assistance to foreign nongovernmental
			 organizations that use funding from any source to provide abortion services,
			 counseling, or referral or to lobby to make abortion legal or more available in
			 their own country.
				(23)The Mexico City
			 Policy has exacerbated the existing shortage of contraceptives by ending
			 shipments of United States-donated contraceptives to 20 developing countries in
			 Africa, Asia, and the Middle East.
				(24)As an example, the
			 Mexico City Policy has forced eight family planning clinics serving thousands
			 of poor women in Kenya to close. Consequently, women’s access to
			 contraceptives, gynecologic and obstetric care, screening, and treatment for
			 sexually transmitted infections, and voluntary counseling and testing for
			 HIV/AIDS in Kenya has been severely disrupted.
				(b)PurposeThe
			 purpose of this Act is to authorize assistance to provide contraceptives in
			 developing countries in order to prevent unintended pregnancies, abortions, and
			 the transmission of sexually transmitted infections, including HIV/AIDS.
			3.Assistance To
			 provide contraceptives in developing countriesSection 104 of Foreign Assistance Act of
			 1961 (22 U.S.C. 2151b) is amended—
			(1)by redesignating
			 subsection (g) as subsection (h); and
			(2)by inserting after
			 subsection (f) the following new subsection:
				
					(g)Assistance to
				provide contraceptives in developing countries
						(1)AssistanceThe President, acting through the
				Administrator of the United States Agency for International Development, shall
				furnish assistance to provide contraceptives in developing countries in order
				to prevent unintended pregnancies, abortions, and the transmission of sexually
				transmitted infections, including HIV/AIDS.
						(2)Eligibility of
				nongovernmental organizationsNotwithstanding any other provision
				of law, regulation, or policy, in determining eligibility for assistance to
				provide contraceptives in developing countries under this subsection, a
				nongovernmental organization shall not be subject to requirements relating to
				the use of non-United States Government funds that are more restrictive than
				requirements relating to the use of non-United States Government funds that
				apply to foreign governments with respect to eligibility for assistance under
				this subsection.
						(3)Authorization of
				appropriations
							(A)In
				generalThere are authorized
				to be appropriated to the President to carry out this subsection $150,000,000
				for each of the fiscal years 2008 and 2009.
							(B)Additional
				authoritiesAmounts appropriated pursuant to the authorization of
				appropriations under subparagraph (A)—
								(i)may be referred to
				as the Reproductive Health Supplies Fund;
								(ii)are authorized to
				remain available until expended; and
								(iii)are in addition
				to amounts otherwise available for such
				purposes.
								.
			
